

AMENDED AND RESTATED


MANAGEMENT EMPLOYMENT AGREEMENT




This Amended and Restated Management Employment Agreement (this “Agreement”) is
entered into by and between Paul Eisman (“Manager”) and Alon USA GP, LLC, a
Delaware limited liability company (“Employer” or “Company”), effective as of
May 31, 2016, and amends and restates, in its entirety, that certain Management
Employment Agreement (the “Original Agreement”), dated May 11, 2015, by and
between Manager and the Company. Employer and Manager are sometimes referred to
herein individually as a “Party” or collectively as the “Parties.”


In consideration of the mutual promises and covenants, and agreements, and
subject to the terms and conditions, herein contained, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged,
intending to be legally bound, the Parties hereby agree as follows:




1.    Position/Term. (a) The term of the Manager’s employment under this
Agreement shall commence as of the date hereof and continue until the earlier of
(i) December 31, 2016 or (ii) the occurrence of a Change of Control. A “Change
of Control” shall be deemed to have occurred on the date (A) of the closing of a
merger or consolidation of Alon USA Energy, Inc. in which its voting securities
immediately prior to the merger or consolidation do not represent, or are not
converted into securities that represent, a majority of the voting power of all
voting securities of the surviving entity immediately after the merger or
consolidation; (B) of the closing of a sale of substantially all of the assets
of Alon USA Energy, Inc. or a liquidation or dissolution of Alon USA Energy,
Inc. or (C) on which Delek US Holdings, Inc., inclusive of any affiliates
thereof (collectively “Delek”), or any other entity beneficially holds more than
50% of the issued and outstanding voting securities of Alon USA Energy, Inc.


(b)    Throughout the term of this Agreement, Employer shall employ Manager and
Manager shall render services to Employer in the capacity and with the title of
Chief Executive Officer of Alon USA Energy, Inc., or such other title as may be
established by Employer from time to time. Manager shall devote his full time
and best effort to the successful functioning of the business of Employer and
shall faithfully and industriously perform all duties pertaining to his
position, including such additional duties as may be assigned from time to time,
to the best of Manager’s ability, experience and talent. Manager shall be
subject at all times during the term hereof to the direction and control of
Employer in respect of the work to be done.


2.    Compensation. (a) Manager’s salary (“Base Compensation”) shall be $560,000
per year, payable bi-weekly (unless the payroll practice of the Company changes
to monthly or semi-monthly) in arrears and subject to change only with the
mutual written consent of Employer and Manager, subject to annual merit
increases for the salaries of all salaried employees/management, including
Manager.
  


1



--------------------------------------------------------------------------------




(b)    Manager shall be entitled to participate in the Alon USA Annual Cash
Bonus Plan which will be subject to modification in the sole discretion of the
Company without advanced notice from time to time as set forth therein. For
purposes of determining the Manager’s Target Bonus Amount under such plan, the
Manager shall participate up to an amount equal to one-hundred percent (100%) of
Base Compensation.


(c)     Upon execution and delivery of this Agreement, Manager shall be granted
58,333 shares of restricted common stock of Alon USA Energy, Inc., all of which
shares shall vest and become unrestricted upon December 31, 2016, subject to
acceleration in certain circumstances. The grant will be subject to the terms of
a mutually acceptable restricted stock grant agreement executed by Manager and
Alon USA Energy, Inc.


(d)    Upon execution and delivery of this Agreement, Manager will receive a
payment in an amount equivalent to one year’s Base Compensation as in effect as
of the date hereof.


3.    Fringe Benefits; Reimbursement of Expenses. Employer shall make available,
or cause to be made available to Manager, throughout the period of his
employment hereunder, such benefits, including any disability, hospitalization,
medical benefits, life insurance, pension plan, or other benefits or policy, as
may be put into effect from time to time by Employer generally for other
management members at the level of Manager. The Company expressly reserves the
right to modify such benefits at any time.


Manager will be reimbursed for all reasonable out-of-pocket business, business
entertainment and travel expenses paid by the Manager, in accordance with and
subject to applicable Company expense incurrence and reimbursement policies. Any
expense reimbursements required to be made under this Agreement will be for
expenses incurred by Manager during the term of this Agreement, and such
reimbursements will be made not later than December 31st of the year following
the year in which Manager incurs the expense; provided, that in no event will
the amount of expenses eligible for payment or reimbursement in one calendar
year affect the amount of expenses to be paid or reimbursed in any other
calendar year. Manager’s right to expense reimbursement will not be subject to
liquidation or exchange for another benefit.
4.    Vacation. Manager shall be entitled to 25 days of vacation each year.
Unless otherwise agreed, vacation may not be carried over into a new calendar
year.


5.    Compliance with Employer Policies. Manager shall comply with and abide by
all employment policies and directives of Employer. Employer may, in its sole
discretion, change, modify or adopt new policies and directives affecting
Manager’s employment. In the event of any conflict between the terms of this
Agreement and Employer’s employment policies and directives, the terms of this
Agreement will be controlling.


6.    Restrictive Covenant. In consideration of the confidential business
information that Employer promises to provide Manager access or exposure to
during the term of employment as described in Section 7 of the Agreement,
Manager agrees to the restrictive covenants set forth in this Section 6 and its
subparts:




2



--------------------------------------------------------------------------------




(a)    Manager agrees that during the term of Manager’s employment with Employer
and for a period of nine months following any termination of Manager’s
employment, (the “Non-Compete Period”), Manager will not, without the prior
written consent of Employer, directly or indirectly, either as an individual or
as an employee, officer, director, shareholder, partner, sole proprietor,
independent contractor, consultant or in any other capacity conduct any
business, or assist any person in conducting any business, that is in
competition with the business of Employer or its Affiliates (as defined below).


(b)    In addition to any other covenants or agreements to which Manager may be
subject, during the Non-Compete Period, Manager will not, directly or
indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, sole proprietor, independent contractor, consultant or in
any other capacity whatsoever approach or solicit any customer or vendor of
Employer with whom the Manager had contact or received information about during
the course of employment for the purpose of causing, directly or indirectly, any
such customer or vendor to cease doing business with Employer or its Affiliates.


For the purposes of this Agreement, the “business of Employer or its Affiliates”
means the business of refining petroleum distillates and the wholesale
distribution of such products in the Territory. The term “Affiliates” means all
subsidiaries of Employer and each person or entity that controls, is controlled
by, or is under common control with Employer. The “Territory” means the states
of Texas, Louisiana, New Mexico, Arizona, California, Oregon, Washington and
Nevada. It is understood and agreed that the scope of each of the covenants
contained in this Section 6 is reasonable as to time, area, and persons and is
necessary to protect the legitimate business interest of Employer. It is further
agreed that such covenants will be regarded as divisible and will be operative
as to time, area and persons to the extent that they may be so operative. The
terms of this Section 6 shall not apply to the ownership by Manager of less than
5% of a class of equity securities of an entity, which securities are publicly
traded on the New York Stock Exchange, the American Stock Exchange, or the
National Market System of the National Association of Securities Dealers
Automated Quotation System. The provisions of this Section 6 will survive any
termination or expiration of this Agreement.


7.    Confidentiality. (a) During the course of employment, Employer promises to
provide Manager with access or exposure to information or ideas of a
confidential or proprietary nature which pertain to an area of Employer’s
business, financial, legal, marketing, administrative, personnel, technical or
other functions or which constitute trade secrets (including, but not limited
to, specifications, designs, plans, drawings, software, data, prototypes, the
identity of sources and markets, marketing information and strategies; business
and financial plans and strategies, methods of doing business; data processing
and management information and technical systems, programs and practices;
customers and users and their needs, sales history; and financial strength), and
such information of third parties which has been provided to Employer in
confidence (“Confidential Information”). All such information is deemed
“confidential” or “proprietary” whether or not it is so marked, provided that it
is maintained as confidential by the Company. Information will not be considered
to be Confidential Information to the extent that it is generally available to
the public. Nothing in this Section 7 will prohibit the use or disclosure by
Manager of knowledge that is in general use in the industry or general business
knowledge.




3



--------------------------------------------------------------------------------




(b)    Manager shall hold Confidential Information in confidence, use it only in
connection with the performance of duties on behalf of Employer, and restrict
its disclosure to those directors, employees or independent contractors of
Employer having a need to know.


(c)    Manager shall not disclose, copy or use Confidential Information for the
benefit of anyone other than Employer without Employer’s prior written consent.


(d)    Manager shall, upon Employer’s request or Manager’s termination of
employment, return to Employer any and all written documents containing
Confidential Information in Manager’s possession, custody or control.


8.    Non-Interference with Employment Relationships. In consideration of the
confidential business information that Employer promises to provide Manager
access or exposure to during the term of employment as described in Section 7 of
this Agreement, Manager promises that during the term of his/her employment with
Employer, and for a period of one (1) year thereafter, Manager shall not,
without Employer’s prior written consent, directly or indirectly: (a) induce or
attempt to induce any employee to leave the Employer’s employ; or (b) interfere
with or disrupt the Employer’s relationship with any of its employees or
independent contractors.


9.    Copyright, Inventions, Patents. Employer shall have all right, title and
interest to all features (including, but not limited to, graphic designs,
copyrights, trademarks and patents) created during the course of or resulting
from Manager’s employment with Employer. Manager hereby assigns to Employer all
copyright ownership and rights to any work developed by Manager and reduced to
practice for or on behalf of Employer or which relate to Employer’s business
during the course of the employment relationship. At Employer’s expense, Manager
shall do all other things including, but not limited to, the giving of evidence
in suits and proceedings, and the furnishing and/or assigning of all
documentation and other materials relative to Employer’s intellectual property
rights, necessary or appropriate for Employer to obtain, maintain, and assert
its rights in such work.


10.    Termination of Employment. (a)    Manager may terminate the employment
relationship hereunder, other than for Good Reason, with not less than thirty
(30) days prior written notice. Employer may terminate Manager’s employment
hereunder at any time for Cause. In the event Manager is terminated for Cause or
resigns for other than Good Reason, Manager shall be entitled to receive his
Base Compensation through the date of termination, any annual bonus entitlement,
prorated for the number of months of employment for the fiscal year in question,
the accrued bonus under the Alon USA Employee Protection and Retention Plan as
of the date of termination (60% of historical salary has been accrued as of the
date hereof) and all other accrued benefits and vacation to the date of
termination (and to the extent required by law). “Cause” shall mean:
(i) conviction of a felony or a misdemeanor where imprisonment is imposed for
more than 30 days; (ii) commission of any act of theft, fraud, dishonesty, or
falsification of any employment or Employer records; (iii) improper disclosure
of Confidential Information; (iv) any intentional action by the Manager having a
material detrimental effect on the Company’s reputation or business; (v) any
material breach of this Agreement, which breach is not cured within ten (10)
business days following receipt by Manager of written notice of such breach;
(vi) unlawful appropriation of a corporate opportunity; or (vii) intentional
misconduct in connection with the performance of any of Manager’s duties,
including, without limitation, misappropriation of funds or property of the


4



--------------------------------------------------------------------------------




Company, securing or attempting to secure to the detriment of the Company any
profit in connection with any transaction entered into on behalf of the Company,
any material misrepresentation to the Company, or any knowing violation of law
or regulations to which the Company is subject. “Good Reason” shall mean (i)
without the Manager’s prior written consent, the Employer reduces Manager’s Base
Compensation or the percentage of Manager’s Base Compensation established as
Manager’s maximum target bonus percentage for purposes of Employer’s annual cash
bonus plan; or (ii) any material breach of this Agreement, which breach is not
cured within ten (10) business days following receipt by Employer of written
notice of such breach.


(b)    Employer may terminate Manager’s employment hereunder without Cause, or
Manager may terminate his employment hereunder for Good Reason, upon not less
than thirty (30) days prior written notice. In the event of any such
termination, Manager shall be entitled to receive his Base Compensation through
December 31, 2016, any annual bonus entitlement, prorated for the number of
months of employment for the fiscal year in question, the accrued bonus under
the Alon USA Employee Protection and Retention Plan as of December 31, 2016 (60%
of historical salary has been accrued as of the date hereof) and all other
accrued benefits and vacation to the date of termination (and to the extent
required by law).


(c)    Upon the expiration of the term of this Agreement set forth in Section
1(a), Manager shall be entitled to receive his Base Compensation through the
date of expiration of the term, any annual bonus entitlement, prorated for the
number of months of employment for the fiscal year in question, the accrued
bonus under the Alon USA Employee Protection and Retention Plan as of the
expiration of the term (60% of historical salary has been accrued as of the date
hereof) and all other accrued benefits and vacation to the expiration of the
term of this Agreement (and to the extent required by law).


(d)    To the extent that a payment becomes due to Manager under this Section 10
by reason of Manager’s termination of employment, (i) the term “termination of
employment” will have the same meaning as “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) except as provided in Section 10(e) below, all such payments will be made
in a single lump sum no later than 60 days after the date on which Manager
terminates employment.


(e)    If the Company makes a good faith determination that a payment under this
Agreement (i) constitutes a deferral of compensation for purposes of Section
409A of the Code, (ii) is made to Manager by reason of his separation from
service and (iii) at the time such payment would otherwise be made Manager is a
“specified employee” as hereinafter defined, the payment will be delayed until
the first day of the seventh month following the date of such termination of
employment and will bear interest at the prime rate of interest as published in
the Wall Street Journal on the first business day following the date of
Manager’s termination of employment. For purposes of this Section 10, a
specified employee is an officer of Alon USA Energy, Inc. with annual
compensation in excess of $150,000 (as adjusted for years after 2008), provided
that only the 50 highest paid officers of Alon USA Energy, Inc. may constitute
“specified employees” for any 12‑month period. An individual who is identified
as one of the 50 highest paid officers during any portion of a calendar year
will be a specified employee for purposes of the Agreement during the 12‑month
period beginning on April 1 of the following calendar year.


5



--------------------------------------------------------------------------------




(f)    The provisions of Sections 6, 7, 8, 9 and 10 of this Agreement will
continue in effect notwithstanding any termination of Manager’s employment.


11.    Mediation and Arbitration. (a) Employer and Manager hereby state their
mutual desire for any dispute concerning a legally cognizable claim arising out
of this Agreement or in connection with the employment of Manager by Employer,
including, but not limited to, claims of breach of contract, fraud, unlawful
termination, discrimination, harassment, workers’ compensation retaliation,
defamation, tortious infliction of emotional distress, unfair competition, and
conversion (“Legal Dispute”), to be resolved amicably, if possible, and without
the need for litigation.


(b)    Based on this mutual desire, in the event a Legal Dispute arises, the
parties shall utilize the following protocol:


(i)    The parties shall first submit the Legal Dispute to mediation under the
auspices of the American Arbitration Association (“AAA”) and pursuant to the
mediation rules and procedures promulgated by the AAA.


(ii)    In the event mediation is unsuccessful in fully resolving the Legal
Dispute, binding arbitration shall be the method of final resolution of the
Legal Dispute. The parties expressly waive their rights to bring action against
one another in a court of law, except as expressly provided in subsection (d).
The parties hereto acknowledge that failure to comply with this provision shall
entitle the non-breaching party not only to damages, but also to injunctive
relief to enjoin the actions of the breaching party. Any Legal Dispute submitted
to Arbitration shall be under the auspices of the AAA and pursuant to the
“National Rules for the Resolution of Employment Disputes,” or any similar
identified rules promulgated at such time the Legal Dispute is submitted for
resolution. All mediation and arbitration hearings shall take place in Dallas,
Texas.


(c)    Notice of submission of any Legal Dispute to mediation shall be provided
no later than three hundred sixty-five (365) calendar days following the date
the submitting party became aware of the conduct constituting the alleged
claims. Failure to do so shall result in the irrevocable waiver of the claim
made in the Legal Dispute.


(d)    Notwithstanding that mediation and arbitration are established as the
exclusive procedures for resolution of any Legal Dispute, (i) either party may
apply to an appropriate judicial or administrative forum for injunctive relief
and (ii) claims by Employer arising in connection with Section 6, 7, 8 or 9 may
be brought in any court of competent jurisdiction.


(e)    Each party acknowledges that a remedy at law for any breach or attempted
breach of Section 6, 7, 8 or 9 of this Agreement will be inadequate, agrees that
Employer will be entitled to specific performance and injunctive and other
equitable relief in case of any breach or attempted breach, and agrees not to
use as a defense that any party has an adequate remedy at law. This Agreement
shall be enforceable in a court of equity, or other tribunal with jurisdiction,
by a decree of specific performance, and appropriate injunctive relief may be
applied for and granted in connection herewith. Such remedy shall not be
exclusive and shall be in addition to any other remedies now or hereafter
existing at law or in equity, by statute or otherwise. Except as provided in
subsection (c) no delay or omission in exercising any right or remedy set forth
in this Agreement shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise


6



--------------------------------------------------------------------------------




thereof shall preclude any other or further exercise thereof or the exercise of
any other right or remedy.


12.    Assignment. This Agreement shall not be assignable by either party except
that upon any sale or transfer of all or substantially all of its business by
Employer, Employer may assign this Agreement to its successor; any failure to
make such an assignment will be considered to constitute the termination of
Manager’s employment without Cause effective upon the closing of the referenced
transaction.


13.    No Inducement, Agreement Voluntary. Manager represents that (a) he has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Employer or its agents not contained herein, (b) he has
entered into this Agreement voluntarily, after having the opportunity to consult
with representatives of his own choosing and that (c) his agreement is freely
given.


14.    Interpretation and Severability. Any paragraph, phrase or other provision
of this Agreement that is determined by a court, arbitrator or arbitration panel
of competent jurisdiction to be unreasonable or in conflict with any applicable
statute or rule, shall be deemed, if possible, to be modified or altered so that
it is not unreasonable or in conflict or, if that is not possible, then it shall
be deemed omitted from this Agreement. The invalidity of any portion of this
Agreement shall not affect the validity of the remaining portions. Further,
should any clause, sentence, provision, paragraph, or part of this Agreement be
adjudged by any court of competent jurisdiction, or be held by any other
competent governmental authority having jurisdiction, to be illegal, invalid, or
unenforceable, such judgment or holding shall not affect, impair, or invalidate
the remainder of the Agreement, but shall be confined to the greatest extent
possible in its operation to the particular clause, sentence, provision,
paragraph, or part of the agreement directly involved, and the remainder of the
Agreement shall remain in full force and effect.


15.    Prior Agreements Superseded; Amendments. This Agreement revokes and
supersedes all prior agreements (including the Original Agreement), written and
oral, and represents the entire agreement between the parties in relation to the
employment of the Manager by the Company after the Commencement Date and, except
as provided in Section 16 below, shall not be subject to modification or
amendment by any oral representation, or any written statement by either party,
except for a dated writing signed by the Manager and the Employer.


16.    Section 409A of the Code. To the extent that any payment made under this
Agreement constitutes a deferral of compensation subject to Section 409A of the
Code, the time of such payment may not be accelerated except to the extent
permitted by Section 409A of the Code. Where Section 409A of the Code permits a
payment or benefit that constitutes a deferral of compensation to be
accelerated, the payment or benefit may be accelerated in the sole discretion of
the Company. Notwithstanding any provision of this Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A
of the Code, the Company reserves the right to make amendments to this Agreement
as the Company deems necessary or desirable solely to avoid the imposition of
taxes or penalties under Section 409A of the Code.


7



--------------------------------------------------------------------------------




17.    Notices. All notices, demands and requests of any kind to be delivered in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by nationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:


(a)    if to the Company, to:
Alon USA GP, LLC
Attn: Legal
12700 Park Central Dr., Suite 1600
Dallas, TX 75251
Fax: (972) 367-3724
            
(b)    if to Manager, to the address of Manager set forth on the signature page
hereto;


or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section 17. Any such notice or communication shall be deemed to have been
received: (i) in the case of personal delivery, on the date of such delivery;
(ii) in the case of nationally-recognized overnight courier, on the next
business day after the date sent; and (iii) if by registered or certified mail,
on the third business day following the date postmarked.


18.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to
principles of conflicts of law.


MANAGER:                        EMPLOYER:
            
Paul Eisman                        ALON USA GP, LLC
                            




/s/ Paul Eisman                    By: /s/James Ranspot        
                            Name: James Ranspot        
Title: Senior Vice President, General Counsel and Secretary     




Address for notices:
                
                
                


8

